SHANNON, Justice,
concurring.
I concur.
This is an appeal from the judgment of the district court of Concho County sustaining the plea of privilege of appellee, Brady Independent School District, and pertains to Tex.Rev.Civ.Stat.Ann. art. 1995 § 4 (1964).
The State of Texas, appellant, on the relation of Will Ray Loveless and wife, Cecilia Loveless, filed suit in the district court of Concho County against appellee, Brady Independent School District, and against Eden Independent School District. The State pleaded that Eden Independent School District was a resident of Concho County and that Brady Independent School District was a resident of McCulloch County-
Appellant pleaded that the Lovelesses owned real property in Concho County and that all or part of that realty was located in what was formerly the Melvin County-Line Independent School District. After 1971, the Melvin County-Line Independent School District “. . . ceased to assess and collect such school taxes and Relators [the Lovelesses] were directed to render their real property for assessment by the Brady District.” Thereafter, the Brady District levied and caused to be collected school taxes against that part of the real estate of the Lovelesses which had been located within the Melvin District.
Appellant averred further that in 1976 the Lovelesses received a notice from the Tax Assessor-Collector of the Eden District directing them to render for assessment the same real estate which was within the former Melvin District and which had been taxed by the Brady District. With the notice from the Eden Tax Assessor-Collector, the Lovelesses received a letter from the Board of School Trustees of the Eden District stating that the real property which was formerly within the Melvin District was now consolidated into the Eden District and subject to taxation for school purposes by the Eden District.
Appellant then alleged that a justiciable controversy existed between all parties to the suit. Appellant prayed for a determination by the court by what authority the respective school districts had the right to tax the Loveless property and for a declaration that as between the school districts which district had the right and authority to tax the said property.
The Brady District filed a plea of privilege to be sued in McCulloch County. Appellant filed its controverting plea, asserting venue in Concho County by reason of Tex.Rev.Civ.Stat.Ann. art. 1995 § 4 and other exceptions not here important. Upon trial, the district court sustained the plea of privilege.
Section 4 of Art. 1995 provides in part: “4. Defendants in different counties. —If two or more defendants reside in different counties, suit may be brought in any county where one of the defendants resides.”
Under § 4 the venue facts to be established are: (1) one defendant resides in the county of suit; (2) the party asserting his *733privilege is at least a proper party to the suit against the resident defendant; and (3) the plaintiff has a bona fide claim against the resident defendant. Stockyards National Bank v. Maples, 127 Tex. 633, 95 S.W.2d 1300 (1936), Zurich Insurance Company v. Weigers, 527 S.W.2d 511 (Tex.Civ.App.1975, no writ), 1 McDonald, Texas Civil Practice, § 44.10.2 (Rev. ed. 1965).
Appellant failed to show that the Love-lesses had a bona fide claim against the Eden District. Stated another way, appellant failed to prove a justiciable controversy between the Lovelesses and the Eden District.
A justiciable controversy must exist before the trial court has jurisdiction to grant any relief, declaratory or otherwise. Expressed in other terms, Article 5, § 8, of the Constitution of Texas does not empower the trial court to render advisory opinions. Morrow v. Corbin, 122 Tex. 553, 62 S.W.2d 641 (1933), California Products, Inc. v. Puretex Lemon Juice, Inc., 160 Tex. 586, 334 S.W.2d 780 (1960), United Services Life Insurance Co. v. Delaney, 396 S.W.2d 855 (Tex.Sup.1965), Firemen’s Insurance Co. of Newark, New Jersey v. Burch, 442 S.W.2d 331 (Tex.Sup.1968), Sub-Surface Construction Co. v. Bryant-Curington, Inc., 533 S.W.2d 452 (Tex.Civ.App.1976, writ ref’d n.r.e.). It follows that if a justiciable controversy exists, the trial court has jurisdiction to entertain the declaratory judgment action, and that the declaratory relief subsequently granted is not advisory.
To constitute a “justiciable controversy” for declaratory judgment purposes, there must be a real and substantial controversy involving a genuine conflict of tangible interest, rather than a theoretical one. Laborers’ Int. U. of N. A., Const., etc. v. Blackwell, 482 S.W.2d 327 (Tex.Civ.App.1972, no writ), Phillips Petroleum Company v. Bevins, 423 S.W.2d 340 (Tex.Civ.App.1967, writ ref’d n.r.e.), Sub-Surface Construction Co. v. Bryant-Currington, Inc., supra.
Appellant’s proof was that the Lovelesses had received the following notice from the Tax Assessor-Collector of the Eden District.
“Please call at my office and sign your school tax rendition form for the current year.
If this rendition is not made by you before June 10, 1976, it will be rendered by the Board of Equalization.”
Appellant’s other proof was the receipt by the Lovelesses of the form letter from the Board of School Trustees of the Eden District. The letter was addressed to: “Residents and Taxpayers of that portion of the former Melvin County-Line Independent School District lying South of Farm-to-Market Road 765 in Concho County, Texas.” The letter referred to a purported consolidation with the Eden District of that portion of the former Melvin School District lying south of Farm-to-Market Road No. 765 in Concho County. The letter then stated that all such property “. . .is now subject to the assessment, levy, and collection of school taxes by the Eden Independent School District.”
Appellant did not prove that any property involved in this appeal had been assessed for taxation by the tax assessor of Eden District or that any other step had been taken other than to request the Lovelesses to render the property for taxes, with the statement that if such were not done, the tax assessor would assess the property. Appellant failed to prove a real and substantial controversy between the Lovelesses and the Eden District involving a genuine conflict of tangible interest, rather than a theoretical one. As a result, the district court correctly sustained the plea of privilege and ordered the cause transferred to McCulloch County.